The evidence was in conflict, thereby making the question of guilt of the defendant one of fact for the jury. The general charge, as requested by the defendant, was properly refused.
The State was allowed to prove that after the defendant was arrested on this charge and on the way to the jail, he offered the arresting officers money if they would "let him out of this." There was no exception reserved by defendant to the rulings of the court and hence there is nothing for us to consider.
There is no reversible error in the record and the judgment is affirmed.
Affirmed.
NOTE. — PER CURIAM.
The foregoing opinion was prepared by the late Judge SAMFORD. Since his untimely death, this court has considered this case en banc. We are clear to the conclusion that said opinion is correct in all things; therefore, it is hereby approved and is made and adopted as the opinion of this court.